DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the applicant’s amendment received 10/07/2022. The application is not in condition for allowance for the reasons set forth below. Claims 1, 3-5, and 21-24 are pending.
Response to Arguments
Applicant's arguments filed 10/07/2022 have been fully considered but they are not persuasive. 
Applicant first argues that Poe’s sleeve does not function as a stiff rail line. However, examiner notes that Poe’s sleeve/sheath (referenced to as 10 and 12 in Poe) is not interpreted as the claimed stiff rail line, but is instead interpreted as the claimed “outer sheath.” Therefore, it is the examiner’s position that this argument is moot.
Applicant then argues that it is the instrument that is stiff or rigid, not the sleeve itself, citing paragraph 47. Examiner agrees with the applicant that Poe’s instrument 18 is stiff or rigid, and Poe’s instrument 18 is interpreted as the claimed “stiff rail line.” 
Therefore, it is the examiner’s position that Poe discloses a stiff rail line including a balloon catheter (18; for example, see Figure 14 illustrating 18 being a balloon catheter), wherein the stiffness of the rail line allows the advancement and retraction of an outer sheath (10 or 12) over the rail line (for example, see paragraphs 43, 52, and 53 disclosing the ability of 10 or 12 and 18 to move with respect to each other, thus 10 or 12 can be advanced and retracted over 18) and the outer sheath (10 or 12) is configured to guide the displacement of at least one needle adjacent to the rail line (for example, via another one of various lumens 20, 24, 38, etc.) as claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poe (US Pub. No. 2015/0080764).
	Poe discloses a rail device (10) comprising a stiff rail line including a balloon catheter (18; for example, see paragraph 47 disclosing that 18 can be made from any suitable materials, such as rigid or flexible material, wherein rigid materials are stiff, hard, not flexible, etc.) having a lumen (the balloon 64 is inflatable and it’s common knowledge that balloon catheters use lumens for inflating and deflating the balloons; for example, see paragraphs 25, 53, and Figure 14) and an inflatable balloon (64), the balloon (64) positioned proximal a terminal distal end of the rail line (for example, see Figure 14 illustrating the balloon 64 extending proximal of the terminal distal end of 18), the rail line configured for being positioned within surrounding tissue (when positioned outside of 12; for example, see Figure 14), wherein the stiffness of the rail line allows the advancement and retraction of an outer sheath (12) over the rail line (for example, see Figure 14 and paragraph 53 disclosing 18/64 can be positioned outside of 12/20, thus 12 can be advanced and retracted over 18/64) and the sheath (12) is configured to guide the displacement of at least one needle adjacent to the rail line (for example, via another one of various lumens 20, 24, 38, etc.), and wherein the balloon (64) is configured to selectively anchor the rail line to surrounding tissue by the balloon being inflated outside of the outer sheath and unanchor the rail line to surrounding tissue by the balloon being deflated (for example, see Figure 14 illustrating the balloon being inflated and deflated outside of sheath 12, thus the balloon is configured as claimed). 
The intended use recited in the preamble (“for transjugular intrahepatic portosystemic shunt procedures”) has been considered but deemed not to impose any structural differences between the claimed invention and Poe’s device. Poe’s device is structured as claimed and thus is capable of being used for transjugular intrahepatic portosystemic shunt procedures if so desired.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Poe as applied to claim 1 above, and further in view of Choi (US Pub. No. 2003/0204138).
Poe discloses the claimed invention except for the balloon catheter being configured for executing wedge venography by discharging at least one of a gas or contrast through the lumen of the balloon catheter while the balloon of the balloon catheter is inflated. Choi also discloses a balloon catheter (104/110). Choi teaches the balloon catheter being configured for executing wedge venography by discharging a gas or contrast through the balloon catheter while a balloon of the balloon catheter is inflated (for example, see paragraph 47 disclosing the balloon catheter is configured for introducing a contrast agent when the balloon is inflated, e.g. venography, thus is configured for executing wedge venography by discharging a gas or contrast therethrough as claimed) for visualization purposes (for example, see paragraph 47). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Poe’s balloon catheter configured for executing wedge venography by discharging a gas or contrast through the balloon catheter while a balloon of the balloon catheter is inflated as taught by Choi. Doing so would provide the balloon catheter with a means for providing visualization during a procedure in which visualization is desired to effectively perform the particular procedure.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Poe as applied to claim 1 above, and further in view of Hoem et al. (US Pub. No. 2011/0295301).
Poe discloses the claimed invention except for the balloon catheter being configured for measuring pressure at a tip of the balloon catheter while the balloon of the balloon catheter is inflated. Hoem also discloses a balloon catheter (120). Hoem teaches the balloon catheter being configured for measuring pressure at a tip of the balloon catheter while the balloon of the balloon catheter is inflated (the pressure in the entire balloon is monitored) in order to provide a safety feature to protect from over pressurizing the balloon (for example, see paragraph 45). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Poe’s balloon catheter such that it is configured for measuring pressure at a tip of the balloon catheter while the balloon of the balloon catheter is inflated as taught by Hoem. Doing so would enable the user to monitor the pressure so as to prevent overinflating the balloon, in turn, preventing inadvertent damage to the lumen or tissue into which the balloon catheter is inflated.
Claims 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Poe, and further in view of Weiner et al. (US Pub. No. 2015/0057681).
Regarding claim 5, Poe discloses the claimed invention except for the rail line including one or more hooks for anchoring the rail line to surrounding tissue. Weiner also discloses a rail line (80) including a balloon catheter having an inflatable balloon (88) for anchoring the rail line to surrounding tissue (for example, see paragraph 43). Weiner teaches the rail line (80) also includes one or more hooks (86) for anchoring the rail line to surrounding tissue (for example, see paragraph 43 and Figure 8). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Poe’s rail line with one or more hooks for anchoring the rail line to surrounding tissue as taught by Weiner. Doing so would have enhanced engagement between the balloon and the surrounding tissue.
Regarding claim 21, Poe discloses a rail device (10) comprising a stiff rail line including a balloon catheter (18; for example, see paragraph 47 disclosing that 18 can be made from any suitable materials, such as rigid or flexible material, wherein rigid materials are stiff, hard, not flexible, etc.) having a lumen (the balloon 64 is inflatable and it’s common knowledge that balloon catheters use lumens for inflating and deflating the balloons; for example, see paragraphs 25, 53, and Figure 14) and an inflatable balloon (64) positioned proximal to a terminal distal end of the rail line (for example, see Figure 14 illustrating the balloon 64 extending proximal of the terminal distal end of 18), and an outer sheath (12), wherein the rail line is configured for being positioned within surrounding tissue (for example, see Figure 14 and paragraph 53 disclosing 18/64 can be positioned outside of 12/20, thus the rail line is configured as claimed), wherein the stiffness of the rail line allows the advancement and retraction of the outer sheath (12) over the rail line (for example, see Figure 14 and paragraph 53 disclosing 18/64 can be positioned outside of 12/20, thus 12 can be advanced and retracted over 18/64) and the outer sheath (12) is configured to guide the displacement of at least one needle adjacent to the rail line (for example, via another one of various lumens 20, 24, 38, etc.), and wherein the balloon (64) is configured to selectively anchor the rail line to surrounding tissue by the balloon being inflated outside of the outer sheath and unanchor the rail line to surrounding tissue by the balloon being deflated (for example, see Figure 14 illustrating the balloon being inflated and deflated outside of sheath 12, thus the balloon is configured as claimed). 
The intended use recited in the preamble (“for transjugular intrahepatic portosystemic shunt procedures”) has been considered but deemed not to impose any structural differences between the claimed invention and Poe’s device. Poe’s device is structured as claimed and thus is capable of being used for transjugular intrahepatic portosystemic shunt procedures if so desired.
Poe fails to disclose one or more advanceable and retractable hooks for anchoring the rail line to surrounding tissue. Weiner also discloses a rail line (80) including a balloon catheter having an inflatable balloon (88) for anchoring the rail line to surrounding tissue (for example, see paragraph 43). Weiner teaches the rail line (80) also includes one or more advanceable and retractable hooks (86, which are advanceable and retractable in and out of the outer sheath 30 with rail line 80) for anchoring the rail line to surrounding tissue (for example, see paragraph 43 and Figure 8). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Poe’s rail line with one or more advanceable and retractable hooks for anchoring the rail line to surrounding tissue as taught by Weiner. Doing so would have enhanced engagement between the balloon and the surrounding tissue. It is noted that the combination yields the one or more hooks being advanceable and retractable in that the hooks are advanceable and retractable in and out of Poe’s sheath (12) with the rail line as the rail line is advanced and retracted in and out of the sheath (12).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Poe and Weiner as applied to claim 21 above, and further in view of Choi (US Pub. No. 2003/0204138).
Poe discloses the claimed invention except for the balloon catheter being configured for executing wedge venography by discharging at least one of a gas or contrast through the lumen of the balloon catheter while the balloon of the balloon catheter is inflated. Choi also discloses a balloon catheter (104/110). Choi teaches the balloon catheter being configured for executing wedge venography by discharging a gas or contrast through the balloon catheter while a balloon of the balloon catheter is inflated (for example, see paragraph 47 disclosing the balloon catheter is configured for introducing a contrast agent when the balloon is inflated, e.g. venography, thus is configured for executing wedge venography by discharging a gas or contrast therethrough as claimed) for visualization purposes (for example, see paragraph 47). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Poe’s balloon catheter configured for executing wedge venography by discharging a gas or contrast through the balloon catheter while a balloon of the balloon catheter is inflated as taught by Choi. Doing so would provide the balloon catheter with a means for providing visualization during a procedure in which visualization is desired to effectively perform the particular procedure.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Poe and Weiner as applied to claim 21 above, and further in view of Hoem et al. (US Pub. No. 2011/0295301).
Poe as modified by Weiner discloses the claimed invention except for the balloon catheter being configured for measuring pressure of the portal vein at a tip of the balloon catheter while the balloon of the balloon catheter is inflated. Hoem also discloses a balloon catheter (120). Hoem teaches the balloon catheter being configured for measuring pressure of the body vessel at a tip of the balloon catheter (for example, see paragraphs 22 and 42) while the balloon of the balloon catheter is inflated (since the pressure sensor lumen is independent of the inflation lumen) in order to measure pressure of the body lumen into which the balloon catheter is placed (for example, see paragraphs 22 and 42). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Poe’s modified balloon catheter such that it is configured for measuring pressure of the portal vein at a tip of the balloon catheter while the balloon of the balloon catheter is inflated as taught by Hoem. Doing so would enable the user to monitor the pressure of the portal vein during a procedure therein as the balloon is inflated and deflated so that the user can modify as needed during the procedure to prevent any undesired harmful pressures due to the inflation of the balloon. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Poe (US Pub. No. 2015/0080764) in view of Muni et al. (US Pub. No. 2006/0106361).
Poe discloses a rail device (10) comprising a stiff rail line including a balloon catheter (18; for example, see paragraph 47 disclosing that 18 can be made from any suitable materials, such as rigid or flexible material, wherein rigid materials are stiff, hard, not flexible, etc.) having a lumen (the balloon 64 is inflatable and it’s common knowledge that balloon catheters use lumens for inflating and deflating the balloons; for example, see paragraphs 25, 53, and Figure 14) and an inflatable balloon (64) positioned proximal to a terminal distal end of the rail line (for example, see Figure 14 illustrating the balloon 64 extending proximal of the terminal distal end of 18), and an outer sheath (12), wherein the rail line is configured for being positioned within surrounding tissue (for example, see Figure 14 and paragraph 53 disclosing 18/64 can be positioned outside of 12/20, thus the rail line is configured as claimed), wherein the stiffness of the rail line allows the advancement and retraction of the outer sheath (12) over the rail line (for example, see Figure 14 and paragraph 53 disclosing 18/64 can be positioned outside of 12/20, thus 12 can be advanced and retracted over 18/64) and the outer sheath (12) is configured to guide the displacement of at least one needle adjacent to the rail line (for example, via another one of various lumens 20, 24, 38, etc.), and wherein the balloon (64) is configured to selectively anchor the rail line to surrounding tissue by the balloon being inflated outside of the outer sheath and unanchor the rail line to surrounding tissue by the balloon being deflated (for example, see Figure 14 illustrating the balloon being inflated and deflated outside of sheath 12, thus the balloon is configured as claimed). 
The intended use recited in the preamble (“for transjugular intrahepatic portosystemic shunt procedures”) has been considered but deemed not to impose any structural differences between the claimed invention and Poe’s device. Poe’s device is structured as claimed and thus is capable of being used for transjugular intrahepatic portosystemic shunt procedures if so desired.
Poe fails to disclose one or more advanceable and retractable hooks for anchoring the rail line to surrounding tissue, wherein the one or more advanceable and retractable hooks are advanceable out of the balloon catheter and retractable within the balloon catheter. Muni also discloses a rail line including a balloon catheter (100) having an inflatable balloon (106; for example, see paragraph 125). Muni teaches one or more advanceable and retractable hooks for anchoring the rail line to surrounding tissue, wherein the one or more advanceable and retractable hooks are advanceable out of the balloon catheter and retractable within the balloon catheter (for example, see paragraph 124 describing the guidewires include hooks for temporarily anchoring to tissue, thus anchoring the balloon catheter to surrounding tissue, wherein the guidewires are slidable in and out of the balloon catheter and thus so are the hooks included thereon). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Poe’s balloon catheter with a lumen and a guidewire having one or more hooks for anchoring the rail line to surrounding tissue, wherein the one or more advanceable and retractable hooks are advanceable out of the balloon catheter and retractable within the balloon catheter as taught by Muni. Doing so would have provided Poe’s balloon catheter with a means for safely guiding it to a targeted site within the body and with a means for anchoring it to surrounding tissue, thus enhancing stability during a procedure if needed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (specifically, the addition of new claim 24 necessitated the new ground of rejection of new claim 24).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        October 18, 2022